Citation Nr: 1225962	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977 and from January 1991 to February 1992; he also had service in the Colorado Air National Guard, ending in December 2001. 

This matter is before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2005, and a copy of the transcript is associated with the claims file. 

In July 2007, the issues listed on the title page, along with service connection for penile papules, were remanded for additional development, to include VA examinations and nexus opinions. 

VA development, including VA evaluations with nexus opinions, was subsequently obtained on these issues.  Consequently, there has been substantial compliance with the July 2007 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

An April 2012 rating decision granted the Veteran's claim of service connection for penile papules.  Since the grant of service connection benefits constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In an April 2012 Vet Center record, the Veteran's providers indicated that his service-connected PTSD inhibits employment.  A review of the record, to include Virtual VA reveals that the RO is addressing the issue.  (See May 2012 file memo; and June 2012 VA examination). 

Finally, in May 2012, the Veteran submitted additional evidence without a waiver of initial RO consideration.  In July 2012, the Veteran's representative indicated that the Veteran waived RO consideration.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's skin disorder of the feet began in service and has persisted.

2.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's obstructive sleep apnea (OSA) since his military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a skin disorder of the feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the establishment of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claims for service connection for a skin disorder of the feet, and sleep apnea, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

B.	Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection-Generally 

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is  against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Skin disorder of the feet

The Veteran's service treatment records (STRs) include a September 1975 dermatology clinic record which notes the Veteran's treatment for tinea pedis.

Postservice VA treatment records show treatment for, among others, a skin disorder for the Veteran's feet; claimed as tinea pedis and/or dermatitis.

During the November 2005 hearing, the Veteran testified that he experienced foot problems during his first period of service and that he has experienced scaling and itching since service.

On December 2009 VA examination, the Veteran reported he was diagnosed with tinea pedis while on active duty.  He indicated that he was instructed to keep his feet dry, use antifungal powder and wear shower shoes.  He reported that the treatment did not work and that he has constantly experienced peeling and itching of his feet.  Physical examination revealed hyperkeratosis with thick scales on the soles bilaterally with scaling and maceration in the web spaces; there was discoloration and thickening of the toe nails with subungal debris bilaterally.  Foot dermatitis was diagnosed.  The VA examiner concluded, in part, that the Veteran's foot dermatitis began in service.

On April 2011 VA file review, the examiner noted, after an extensive review of the Veteran's claims file, that it was at least as likely as not that the foot dermatitis incurred in service.  The examiner based the opinion on the fact that STRs document treatment for a skin disorder of the feet.  Moreover, the examiner indicated that it was not unusual for such skin condition to become chronic.

The pertinent evidence summarized above shows that the Veteran has a medical diagnosis of dermatitis of the feet, and that such disability had its onset during his active service.  The criteria for establishing service connection are met, and service connection for a skin disorder of the feet, claimed as foot dermatitis, is warranted.  

Obstructive Sleep Apnea

The Veteran's private physician diagnosed him with OSA.  See Sleep Study dated October 1998.  This diagnosis was confirmed by the February 2010 VA examiner.  As such, the current disability requirement of direct service connection has been met with regard to OSA.

The Veteran's STRs do not contain a diagnosis of or treatment for a sleep disability.  At his November 2005 hearing, the Veteran reported sleeping trouble during service in that his pattern of sleep changed.  See page 9 of the hearing transcript.  He also reported that he did not seek treatment for his insomnia at the time.  Furthermore, in May 2012 he submitted buddy statements from fellow comrades and acquaintances who either served with or knew the Veteran while he was on active duty in 1991, who attest that he would often snore very loudly while sleeping; and would also stop breathing while asleep.  The Board finds these accounts of trouble sleeping during service, to include the absence of breathing, to be competent and credible.  Thus, the in-service occurrence requirement is met.  See Davidson, 581 F.3d 1313.

With regard to the medical nexus requirement, the Veteran underwent VA examinations in February 2010, and most recently, his file was again reviewed in April 2011.  The April 2011 VA examiner opined that the Veteran's OSA was less likely as not causally related to service, as there is no indication in any of the Veteran's active duty STRs of any unusual symptoms associated with OSA.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  Thus, the medical nexus requirement is not satisfied.

Likewise, the question of causation is not the type of immediately observable cause-and-effect relationship contemplated by Jandreau, 492 F.3d 1372.  Thus, the Veteran is not competent to address etiology in the present case.

Finally, the Board has considered whether service connection may be granted in this case based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran is not competent to provide lay evidence regarding symptoms of sleep apnea that occur while he is asleep, however, the persons who observed him while he was asleep (i.e., the buddy statements) are competent to provide lay evidence that the Veteran snored loudly followed by periods of apnea.  Additionally, the Veteran is competent to provide testimony regarding insomnia.  The evidence of record shows that the Veteran first reported difficulty sleeping and observed apnea in October 1998.  This was eight years after his separation from active service, which weighs against a claim of continuous symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  At the time of his November 2005 hearing, the Veteran reported problems during service with insomnia which he now attributes to the sleep apnea.  Additionally, the buddy statements reported the Veteran's apneic episodes while he was asleep, as well as the very loud snoring, which they found out later was attributed to the sleep apnea.

The question then becomes whether such lay evidence is credible.  Based on the Veteran's testimony and the buddy statements, it appears neither the Veteran nor his fellow comrades had heard of sleep apnea at the time of the Veteran's separation from service.  Based on this, the Board finds the Veteran's delay in reporting and seeking treatment for his associated symptoms reasonable.  Absent evidence to the contrary, the Veteran's and buddy lay statements are deemed credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for obstructive sleep apnea is warranted. 


ORDER

Service connection for a skin disorder of the feet is granted.

Service connection for sleep apnea is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


